DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 9/10/2018. It is noted, however, that applicant has not filed a certified copy of the NL 2021587 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-9, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 4,854,310).
In regards to claim 1, Lee discloses a wrist orthosis (device as seen in Figure 1) for support of a patient's wrist (see Figure 1 that the device as seen in figure 1 supports the patient’s wrist 13), comprising a wire frame (10; see [Col 3 ln 25-28]; see Figure 1 that the device 10 is formed of a thin metal strand similar to applicant’s own disclosure, therefore 10 is construed to  which is configured to a engage a forearm (F), wrist (V), and hand (H) of a patient (see figure 1 that the device is configured to engage each of the claimed locations), wherein the wire frame (10) comprises a continuous connection (see Figure 1 that between the connections, there are no gaps or spacing, thus 10 is construed to be continuous) of 
a radial wire section (as indicated by A in annotated Figure 6 below) configured to extend in a distal direction along the forearm, wrist and a radial side of the hand (see figure 6) to an interdigital space (S) between the thumb and index finger of the hand (see annotated Figure 1 below), wherein the radial wire section (A) is connected to 
a palmar wire section (17; see [Col 2 ln 38-43]; see Figures 1 and 6 that 17 is connected to indicated portion A) configured to extend in a lateral direction from the interdigital space (S) along a palmar region of the hand toward an ulnar side of the hand (see figure 6 that 64 of 17 extends from the interdigital space in a lateral direction, along a portion of the palmar region towards the ulnar side of the hand), and wherein the palmar wire section (17) is connected to an 
ulnar wire section (as indicated by B in annotated Figure 6 below) configured to extend from the ulnar side of the hand in proximal direction toward and along the wrist and forearm (see Figure 6); and wherein 
the radial wire section (A) and the ulnar wire section (B) are laterally spaced apart along an intermediate dorsal region of the hand (see figure 6 that indicated portions A and B extend to the user’s hand on the dorsal (back of hand) region of the hand, and are spaced apart from one another as indicated in annotated Figure 6 below).

    PNG
    media_image1.png
    724
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    473
    766
    media_image2.png
    Greyscale

In regards to claim 2, Lee discloses the invention as discussed above.
Lee further discloses wherein the radial wire section (A) comprises an inward bend (see figure 6 that A begins to bend inwardly at the user’s wrist) configured to extend along a first dorsal interosseous region of the hand (see Figure 6 that A extends over the user’s hand on a dorsal side at a location comprising the carpal and metacarpal bones, thus extending along a first dorsal interosseous region of the hand) and wherein the ulnar wire section (B) comprises an inward bend (see figure 6 that B also begins to bend inwardly at the user’s wrist) configured to extend along a dorsal ulnar region of the hand (see figure 6 that B extends over the user’s hand on a dorsal side at a location closer to the user’s little finger, this location being situated closer to the user’s ulna is construed to be an ulnar region of the hand).
In regards to claim 4, Lee discloses the invention as discussed above.
wherein the wire frame (10) further comprises a laterally extending wrist wire bridge (as indicated by C in annotated figure 6 below; see also that while C extends diagonally, diagonal is a combination of lateral and vertical extension; therefore C extends laterally) connecting the radial wire section (A) and ulnar wire section (B), wherein the wrist wire bridge (C) is configured to engage a dorsal side of the wrist (see figure 6 that the indicated portion C engages the wrist on the dorsal (back side) of the wrist).

    PNG
    media_image3.png
    499
    406
    media_image3.png
    Greyscale

In regards to claim 5, Lee discloses the invention as discussed above.
Lee further discloses wherein the wire frame (10) further comprises a laterally extending first forearm wire bridge (as indicated by D in annotated Figure 6 below) connecting the radial wire section (A) and ulnar wire section (B) at each proximal end thereof (see figure 6 that indicated portion D connects A to B at their proximal ends (portion closest to the user’s body)), wherein the first forearm wire bridge (D) is configured to engage a dorsal side of the forearm (see figure 6 that D engages the user’s forearm on a dorsal side).

    PNG
    media_image4.png
    310
    282
    media_image4.png
    Greyscale

In regards to claim 8, Lee discloses the invention as discussed above.
Lee further discloses wherein the wire frame (10) further comprises a thumb wire section (19/110; see [Col 3 ln 38-43] and [Col 5 ln 29-32]; see Figure 1) connected to the radial (A) or palmar wire section (17) at the interdigital space (S) (see annotated Figure 1 above that 19 is connected to 17 at the interdigital space) and to a wrist engaging portion of the radial wire section (portion of A that engages the user’s wrist; see Figure 1 that 19 is indirectly connected to A (and therefore the wrist engaging portion of A) via 17), and wherein the thumb wire section (19) is configured to extend along a thenar eminence region of the hand (see figure 1 that 19 engages the user’s thumb about the interdigital space between the user’s index finger and thumb, and therefore engages the thenar eminence region (thumb muscles around the webbing between the index finger and from the thumb down to the wrist).
In regards to claim 9, Lee discloses the invention as discussed above.
Lee further discloses wherein the wire frame (10) further comprises a ring shaped wire section (110; see [Col 5 ln 29-32]; see Figure 1) connected to the radial (A) or palmar wire section (17) at the interdigital space (S) (see annotated figure 1 above that 110 is connected to 17 via 19 at the interdigital space between the user’s thumb and index finger), the ring shaped wire section (110) being configured to receive a proximal phalanx part of a thumb (see figure 1 that 110 receives the proximal phalanx of the thumb).
In regards to claim 12, Lee discloses the invention as discussed above.
Lee further discloses wherein the wire frame (10) further comprises a strap member (11 and 12; see [Col 24-27]; see Figure 1) for releasably attaching the wire frame (10) to the forearm (see figure 1), wherein the strap member (11 and 12) is releasably connected to the radial wire section (A) and the ulnar wire section (B; see [Col 3 ln 52-57] in reference to 11 and 12 being connected to 21 (on the side indicated as A) and 22 (on the side indicated as B); see [Col 3 ln 52-57] in reference to 11 and 12 being formed of hook and loop fasteners; and are thus capable of a releasable connection) and configured to laterally extend along a volar side of the forearm (see figure 1 that both 11 and 12 extend laterally along a volar side (underside) of the forearm).
In regards to claim 14, Lee discloses the invention as discussed above.
Lee further discloses wherein the wire frame (10) is a metallic or a metal alloy wire frame (see [Col 3 ln 28-36] in reference to 10 being formed from metal (thus is metallic).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 4,854,310) in view of Michniewicz (US 5,868,692).
In regards to claim 3, Lee discloses the invention as discussed above.
Lee does not disclose wherein the radial wire section, the palmar wire section, and the ulnar wire section are formed as a continuous piece of bent wire.
However, Michniewicz teaches an analogous wrist orthosis (100; see [Col 5 ln 1-38]; see Figure 5); comprising an analogous radial wire section (160; see [Col 5 ln 1-38]; see Figure 6 in reference to section 160 engaging a portion of the user’s arm/hand closer to a thumb side (radial side) of the user’s hand, therefore 160 is construed to be a radial wire section), a palmar wire section (145; see [Col 5 ln 1-38]; see Figure 6 in reference to 145 extending along the user’s palm), and an analogous ulnar wire section (180; see [Col 5 ln 1-38]; see Figure 6 in reference to 180 engaging a user’s ulnar region and is therefore construed to be an ulnar wire section); wherein the radial wire section (160), the palmar wire section (145), and the ulnar wire section (180) are formed as a continuous piece of bent wire (see [Col 5 ln 1-5]; see Figure 5) for the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the radial, palmar, and ulnar wire sections as disclosed by Lee and to have formed the radial, palmar, and ulnar wire sections from a single wire as taught by Michniewicz in order to have provided an improved wire brace that would add the benefit of providing an improved aesthetic for the device (see [Col 5 ln 52-65] while providing a device that allows for deformation and reformation of the device to account for different sized individuals (see [Col 5 ln 1-5]) and for the additional purpose of removing the attachment means for attaching 17 to 10 as seen in Lee figure 5, thus reducing the overall cost of manufacturing the device. 
Claims 6-7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 4,854,310) in view of Neal (US 5,695,453).
In regards to claim 6, Lee discloses the invention as discussed above.
Lee does not disclose wherein the wire frame further comprises a further ulnar wire section connected to the ulnar of palmar wire section at the ulnar side of the hand in proximal direction toward and along the wrist and forearm substantially parallel to the ulnar wire section and spaced apart therefrom. 
However, Neal teaches an analogous wrist orthosis (10; see [Col 3 ln 60-67]; see Figure 2); comprising an analogous wire frame (wires 54,56,58,60,62,64; see [Col 7 ln 12-54]; see figures 2 and 3; while figures 2 and 3 show separate wires, see [Col 4 ln 63-67] in reference to the aforementioned wires being formed from a continuous wire member, and are thus construed wherein the wire frame (54,56,58,60,62,64), further comprises a further ulnar wire section (64; see [Col 7 ln 12-54] 64 being positioned on a “dorsal side of the limb and along the medial (ulnar) side of the limb, construed to be a further placement when compared to 62 being positioned along the longitudinal midline) connected to the ulnar (62; see [Col 4 ln 63-67] in reference to the aforementioned wires being formed from a continuous wire member, this is construed to be capable of being connected) or palmar wire section at the ulnar side of the hand (62 being defined as being along the longitudinal midline, and 64 being defined as being along the dorsal medial side of the limb is construed to mean that the connection between 62 and 64 would be on the ulnar side of the hand; see [Col 4 ln 63-67] and [Col 7 ln 12-54]) in proximal direction toward and along the wrist and forearm substantially parallel to the ulnar wire section (62) and spaced apart therefrom (see [Col 5 ln 17-25]) for the purpose of providing increased reinforcement and stabilization to the wrist orthosis (see [Col 5 ln 5-20]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the wire frame as disclosed by Lee and to have added the further ulnar wire as taught by Neal in order to have provided an improved wire frame that would add the benefit of providing increased reinforcement and stabilization to the wrist orthosis (see [Col 5 ln 5-20]) and for the additional purpose of providing another wire 
In regards to claim 7, Lee as now modified by Neal discloses the invention as discussed above.
Lee as now modified by Neal does not explicitly disclose wherein the wire frame further comprises a second forearm wire bridge laterally connecting the further ulnar wire section and the ulnar wire section at each proximal end thereof, wherein the second forearm wire bridge is arranged to engage an ulnar side of the forearm.
However, a person of ordinary skill would recognize that the wire bridges connecting laterally separated wire sections (such as the wire bridge connecting the ulnar and radial wire) as disclosed specifically by Lee may be formed in the same manner across the combined ulnar wire section, and the further ulnar wire section as taught by the device of Lee as now modified by Neal (see discussion above for teaching), wherein the addition of additional wire bridges to the wire frame as disclosed by Lee as now modified by Neal would not hinder the functionality of the wire frame to provide support to a user’s forearm. Thus, the claimed limitations are met by the disclosure of Lee as now modified by Neal as discussed.
In regards to claim 13, Lee as now modified by Neal discloses the invention as discussed above.
Lee further discloses wherein the wire frame (10) further comprises a strap member (11 and 12; see [Col 24-27]; see Figure 1) for releasably attaching the wire frame (10) to the forearm (see figure 1), wherein the strap member (11 and 12) is releasably connected to the radial wire section (A; see [Col 3 ln 52-57] in reference to 11 and 12 being connected to 21 (on the side indicated as A); see [Col 3 ln 52-57] in reference to 11 and 12 being formed of hook and and configured to laterally extend along a volar side of the forearm (see figure 1 that both 11 and 12 extend laterally along a volar side (underside) of the forearm).
Lee as now modified by Neal does not explicitly disclose wherein the strap member is releasably connected to the further ulnar wire section.
However, a person of ordinary skill would recognize that the releasable straps which are attached to the furthest sides of the wire frame as disclosed specifically by Lee may be formed in the same manner and be releasably connected to the further ulnar wire section (emphasis added on further due to the disclosure of Lee disclosing the straps attached to the side (the furthest point of the wire frame) and the addition of a further ulnar wire section would make the newly added “further wire section” be the furthest point/side of the wire frame) of Lee as now modified by Neal (see discussion above for teaching), wherein the connection of the releasable strap to the further ulnar wire section as disclosed by Lee as now modified by Neal would not hinder the functionality of the wire frame to provide support to a user’s forearm. Thus, the claimed limitations are met by the disclosure of Lee as now modified by Neal as discussed.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 4,854,310) in view of Keenan et al. (US 3,513,842) (hereinafter Keenan).
In regards to claim 10, Lee discloses the invention as discussed above.
Lee does not disclose wherein the ring shaped wire section comprises two substantially parallel rings spaced apart at least along a portion of their circumference.
However, Keenan teaches an analogous ring shaped wire section (10; see [Col 2 in 34-50]; see Figure 1) which is capable of being applied to a user’s finger (see figure 2); wherein the ring shaped wire section (10) comprises two substantially parallel rings (see figure 1 that 10 is a spaced apart at least along a portion of their circumference (see figure 1 that 10’s multiple rings are spaced apart from one another along a portion of their circumference) for the purpose of providing a protective ring that is rigid in an axial direction but would allow for flexion in a longitudinal direction (see [Col 2 ln 3-5]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ring shaped wire section as disclosed by Lee and to have added the two substantially parallel rings of the ring shaped wire section as taught by Keenan in order to have provided an improved ring shaped wire section that would add the benefit of providing a protective ring that is rigid in an axial direction but would allow for flexion in a longitudinal direction (see [Col 2 ln 3-5]). 
In regards to claim 11, Lee discloses the invention as discussed above.
Lee does not disclose wherein the ring shaped wire section is shaped as a spiral comprising at least one and a half turns.
However, Keenan teaches an analogous ring shaped wire section (10; see [Col 2 in 34-50]; see Figure 1) which is capable of being applied to a user’s finger (see figure 2); wherein the ring shaped wire section (10) is shaped as a spiral comprising at least one and a half turns (see figure 1 that 10 is shaped in a helical spiral and comprises at least 8 turns) for the purpose of providing a protective ring that is rigid in an axial direction but would allow for flexion in a longitudinal direction (see [Col 2 ln 3-5]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ring shaped wire section as disclosed by Lee and to have spiral configuration comprising at least one and a half turns the as .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 4,845,310) in view of Arakawa (US 2015/0265412 A1).
In regards to claim 15, Lee discloses the invention as discussed above.
Lee does not disclose wherein the wire frame comprises silver, gold, bronze, titanium, or a combination thereof.
However, Arakawa teaches an analogous wire frame (7/71; see [0079]; see Figure 7b); wherein the wire frame (7/71) comprises silver, gold, bronze, titanium, or a combination thereof (see [0098]) for the purpose of providing the device with the many benefits such as being one of the strongest and durable metals, and the highest strength to density ratio (as evidenced by https://monroeengineering.com/blog/pros-and-cons-of-titanium/).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the material of the wire frame as disclosed by Lee and to have made the wire frame from titanium as taught by Arakawa in order to have provided an improved wire frame that would add the benefit of being crafted from one of the strongest and durable metals, having the highest strength to density ratio, and being extremely resistant to rust (as evidenced by https://monroeengineering.com/blog/pros-and-cons-of-titanium/) thereby increasing the structural integrity of the wire frame enabling it to withstand more wear and tear experienced by using the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamill (US 6,491,635 B1) discloses an analogous wrist orthosis (10; see [Col 2 ln 3-19]; see Figure 1) comprising an analogous wire frame (see figure 1); comprising an analogous radial wire section (14a; see [Col 2 ln 3-19]; see Figure 1), ulnar wire section (14b; see [Col 2 ln 3-19]; see figure 1), further ulnar wire section (14c; see [Col 2 ln 3-19]; see Figure 1), palmar wire section (12; see [Col 2 ln 3-19]; see Figure 1), and wire bridges (26; see [Col 2 ln 3-19]; see Figure 1) extending between the wire sections (14a,b,c, and 12).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL A MILLER/Examiner, Art Unit 3786         

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786